               Case 18-11316-LSS        Doc 63     Filed 08/19/19     Page 1 of 7




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:                                              Chapter 7

ROSETTA GENOMICS, INC.,                             Case No. 18-11316 (LSS)

                     Debtor.                        Hearing Date: 09/15/2019 @ 2:30 p.m. (ET)
                                                    Obj. Deadline: 09/02/2019 @ 4:00 p.m. (ET)


       MOTION OF SABBY HEALTHCARE MASTER FUND, LTD. AND SABBY
        VOLATILITY WARRANT MASTER FUND, LTD. FOR ENTRY OF AN
       ORDER DIRECTING DISCOVERY FROM GENOPTIX, INC. PURSUANT
      TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

         Sabby Healthcare Master Fund, Ltd (“Sabby Healthcare”) and Sabby Volatility Warrant

Master Fund, Ltd. (“Sabby Volatility” and together with Sabby Healthcare, “Sabby”), by and

through undersigned counsel, respectfully request (this “Motion”) that this Court, pursuant to

Rule 2004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), enter an

order (the “Order”), attached hereto as Exhibit A, authorizing Sabby to: (a) serve requests for

the production of documents and tangible things; (b) conduct examinations and (c) serve related

subpoenas to the extent required pursuant to Bankruptcy Rule 9016, upon Genoptix, Inc.

(“Genoptix”). In support of this Motion, Sabby respectfully states:


                               JURISDICTION AND VENUE

         1.    The Debtors commenced this case under chapter 7 of title 11 of the United States

Code (the “Bankruptcy Code”) on May 31, 2018 (the “Petition Date”) in the United States

Bankruptcy Court for the District of Delaware (this “Court”).

         2.    The Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 157 and

1334(b). This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

         3.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.


{00026212. }
5113591-3
                Case 18-11316-LSS          Doc 63   Filed 08/19/19    Page 2 of 7




                                     RELIEF REQUESTED

          4.    Sabby requests that this Court enter the Order (i) authorizing Sabby to serve

requests for the production of documents and tangible things set forth on Exhibit B attached

hereto (the “Requested Documents”) upon Genoptix; (ii) authorizing the in-person examination

of Genoptix on the topics listed in Exhibits C hereto; and (iii) authorizing Sabby to serve

subpoenas upon Genoptix accordance with Bankruptcy Rule 9016.

                                  FACTUAL BACKGROUND

          A. The Debtor Induced Sabby to Invest

          5.    Sabby is party to various debenture agreements and related documents with the

Debtor. On account of these agreements, Sabby has filed claims (Claim Numbers 7-1 and 8-1)

against the Debtor exceeding $3.2 million in principal. These amounts represent the largest non-

insider claims filed against the Debtor.

          6.    As further set forth in the Declaration of Robert Grundstein dated August [     ],

2019 (the “Gr. Dec.”) filed contemporaneously herewith, Sabby believes it was defrauded by the

Company and its officers and directors in connection with various transactions, including the

proposed merger transactions with Genoptix and the sales of debentures that preceded this

proposed merger transaction. See Gr. Dec. ¶ 3. To convince Sabby to agree to the various multi-

step transactions with Genoptix, the Company and certain of its officers and directors induced

Sabby to make significant equity investments in the Company (in addition to the prior debenture

investments), including purchasing shares in the open market to support the merger transactions

when initial shareholder approvals for the merger with Genoptix were not obtained in late 2017.

See id.

          7.    After failing to obtain shareholder approval in 2017 for the merger with Genoptix,

in connection with a newly signed Merger Agreement announced on February 27, 2018, on or

{00026212. }                                    2
5113591-3
               Case 18-11316-LSS         Doc 63      Filed 08/19/19    Page 3 of 7




around March 2, 2018, the Company sold certain valuable assets to Genoptix, as a first step to

the merger transaction (the “Step One Transfer”). See id. ¶ 4.

         8.    The Company disclosed that the completion of the second attempted merger

would be on or about May 27, 2018, assuming shareholder approval for the merger was obtained.

Sabby was induced by virtue of false and misleading statements to purchase shares and support

the Merger to ensure that, unlike the 2017 attempt which did not win shareholder approval, the

second attempted merger would receive shareholder approval. See id. ¶ 5. With Sabby’s support,

the second Merger was approved.

         9.    After obtaining shareholder approval for the Merger, on or around May 30, 2018,

the Company revealed that a dispute arose and that Genoptix refused to provide assurances that it

intended to complete the transaction due to an undisclosed “material adverse effect.” See id. ¶ 6.

         10.    Rather than attempt to save the Merger or dispute that any “material adverse

effect” occurred, on June 1, 2018, the Company abruptly filed this chapter 7 case. No attempt at

saving the Company or protecting its creditors was considered or attempted. Upon information

and belief, it appears that the reason for the merger being terminated was a result of widespread

accounting irregularities, including inflating reimbursement rates and revenues for certain tests.

See id. ¶ 7. Upon information and belief, these fraudulent billing and accounting practices began

prior to Sabby being sold and issued debentures by the Company. See id.

         11.   Without limitation, Sabby as a creditor seeks an examination of Genoptix with

respect to issues concerning:

         •     The Step One Transfer and the proposed merger transactions;

         •     The Debtor’s materially false statements and defrauding the Sabby Funds

including through false filings;



{00026212. }                                     3
5113591-3
                 Case 18-11316-LSS        Doc 63      Filed 08/19/19    Page 4 of 7




         •       The reasons for the termination of the merger of and the basis for Genoptix

issuing the “material adverse effect” notice and electing not to proceed under the merger; and

         •       Information in Genoptix’s possession, custody or control concerning the Debtor’s

Medicare billing and reimbursement requests for its various tests and services.

                                       BASIS FOR RELIEF

         12.     Rule 2004(a) provides that “on motion of any party in interest, the court may

order the examination of any entity.” Rule 2004(b) provides, in turn, that an examination under

Rule 2004(a) provides that “on motion of any party in interest, the court may order the

examination of any entity.” Rule 2004(b) further provides that an examination under Rule 2004

may relate to:

                 [T]he acts, conduct, or property or to the liabilities and financial
                 condition of the debtor, or to any matter which may affect the
                 administration of the debtor's estate, or to the debtor's right to a
                 discharge. . . . and any other matter relevant to the case . . . .

Fed. R. Bankr. P. 2004(b) (emphasis added); In re Pan Am. Hosp. Corp., No. 04-11819, 2005

Bankr. LEXIS 734, at *14 (Bankr. S.D. Fla. Feb. 25, 2005) (holding “[t]he acts and conduct that

[the] Debtor's management engages in … are undoubtedly ‘matters which may affect the

administration’ of the estate”).

         13.     A Rule 2004 inquiry is “broad and unfettered.” In re Millennium Lab Holdings II,

LLC, 562 B.R. 614, 626 (Bankr. D. Del. 2016) (citations omitted); accord In re Wash. Mut., Inc.,

408 B.R. 45, 49 (Bankr. D. Del. 2009) (“The scope of a Rule 2004 examination is unfettered and

broad.”) (internal quotation marks and citations omitted); ¶ 2004.01 (16th ed. 2018) (“The scope

of a Rule 2004 examination is exceptionally broad[.]”). As one court explained it: “The

understanding generally acceptable today is that the scope of a Rule 2004 examination is very

broad. Rule 2004 discovery is broader than discovery under the Federal Rules of Civil


{00026212. }                                      4
5113591-3
               Case 18-11316-LSS           Doc 63      Filed 08/19/19     Page 5 of 7




Procedure, and has fewer procedural safeguards.” In re Drexel Burnham Lambert Grp., Inc., 123

B.R. 702, 711 (Bankr. S.D.N.Y. 1991) (citations omitted); accord In re Larkham, 24 B.R. 70,

71-72 (Bankr. D. Vt. 1982) (“[t]he scope of examination is extremely broad and … It is in the

nature of an inquisition and consequently the field of inquiry is wide . . . .”).

         14.   Rule 2004 thus permits a party to undertake a broad inquiry and “has been likened

to a ‘fishing expedition’ and ‘an inquisition.”’ Millennium Lab, 562 B.R. at 626; accord In re

Wash. Mut., 408 B.R. at 50 (“A Rule 2004 examination is commonly recognized as more in the

nature of a fishing expedition.”) (internal quotation marks and citations omitted). Courts have

allowed examination of both debtors and any third party who can be shown to have had dealings

with the debtor. In re Recoton Corp., 307 B.R. 751, 755 (Bankr. S.D.N.Y. 2004) (citing Air Line

Pilots Assoc., Int'l v. Am. Nat'l Bank & Trust Co. Of Chi. (In re Ionosphere Clubs, Inc.), 156

B.R. 414, 432 (S.D.N.Y. 1993)).

         15.   In deciding whether to permit Rule 2004 discovery, courts “balance the

competing interests of the parties, weighing the relevance of and necessity of the information

sought by examination.” Drexel Burnham Lambert Grp., 123 B.R. at 712. The purpose of the

request and its degree of intrusiveness are relevant to this determination. Id. at 711-12; In re

Hawley Coal Mining Corp., 47 B.R. 392, 394 (S.D. W. Va. 1984).

         16.   As the estate’s largest non-insider creditor, Sabby submits that examination of the

Genoptix is appropriate and warranted.         It is inescapable that its financial condition and

bankruptcy filing appears to be based upon potentially serious breaches of duties and is

intertwined with the purported transaction with Genoptix and reasons why the merger was never

consummated.

                             CERTIFICATION OF CONFERENCE



{00026212. }                                       5
5113591-3
                Case 18-11316-LSS        Doc 63      Filed 08/19/19   Page 6 of 7




         17.    In accordance with Local Rule 2004-1, prior to filing this Motion, on July 17,

2019, counsel to Sabby first attempted to confer with counsel for the Debtor and for Genoptix to

arrange for a cooperative document production and examination pursuant to Rule 2004. After

several weeks of communications among counsel, Genoptix had not indicated consent.

                                 RESERVATION OF RIGHTS

         18.    Sabby reserves all rights to request, pursuant to Rule 2004 or otherwise,

additional documents or examination of any person or entity, including the Debtor and Genoptix.

                                             NOTICE

         19.    Notice of this Motion will be provided pursuant to Local Rule 2004-1 to the

following parties, through their counsel, if represented: (a) counsel to the Chapter 7 Trustee; (b)

counsel to the Debtor; (c) counsel to Genoptix; (d) the Office of the United States Trustee; and

(e) all parties requesting notice pursuant to Rule 2002.

                                         CONCLUSION

          WHEREFORE, Sabby respectfully requests that this Court enter an Order, substantially

in the form attached hereto as Exhibit A, granting the Motion and such other relief as this Court

deems just and proper.



                                     [Signature page follows.]




{00026212. }                                     6
5113591-3
               Case 18-11316-LSS   Doc 63   Filed 08/19/19   Page 7 of 7




Dated: Wilmington, Delaware           THE ROSNER LAW GROUP LLC
       August 19, 2019
                                      By: /s/ Frederick B. Rosner
                                      Frederick B. Rosner (DE #3995)
                                      Zhao (Ruby) Liu (DE 6436)
                                      824 Market Street, Suite 810
                                      Wilmington, Delaware 19801
                                      Tel.: (302) 777-1111
                                      Email: rosner@teamrosner.com
                                              liu@teamrosner.com

                                             and

                                      OLSHAN FROME WOLOSKY LLP
                                      Adam H. Friedman
                                      1325 Avenue of the Americas
                                      New York, New York 10019
                                      Tel: 212 451-2300
                                      Fax: 212 451-2222
                                      jkoevary@olshanlaw.com

                                      Attorneys for Sabby Healthcare Master Fund, Ltd.
                                      and Sabby Volatility Warrant Master Fund, Ltd.




{00026212. }                            7
5113591-3
